Title: To James Madison from William Bradford, [18] July 1775
From: Bradford, William
To: Madison, James



My dear Sir,
Philada. July [18, 1775]

I wrote to you last week by the post. Mr Smith gives me an opportunity of sending you a few more lines which friendship will not allow me to neglect.
I have seen the address to the six confederate indian Nations. It sets forth that our fathers left britain on the faith of Contracts which have been faithfully observed on our part, that the king’s ministers grew jealous of us, that they sent armies to rob & kill us, therefore requesting if any application be made to them by those wicked ministers to refuse them, that we only desire that peace may continue between us. “We do not ask you (says the address) to take up the hatchet against the soldiers of the great King. We ask that it may be buried deep & peace & harmony subsist between us[.]” They are desired to acquaint the tribes on the river St. Lawrence with this talk: & on the return of their messengers to pay a visit to the general congress: & in the conclusion “We have lighted up a small council fire at Albany that we may hear each other & more fully disclose our minds to one another.[”] This is to be translated into Indian by Mr Kirkland and Genl. Schuyler is to deliver the belts, which are to be larger than any ever sent to the five nations: & as the Indians judge of the importance of the business by the Largeness of the belt there is no doubt but this matter will excite universal attention among them.
It is said the Declaration is to be translated in several Languages and sent abroad. I am also privately informed that they are preparing an address to foreing states inviting them to trade with us. If this be true it may serve to explain what I heard Coll Hancock say the other day: “that he made no doubt but Boston would soon be in the peaceable possession of the original proprietors: nay continued he, I should not be surprized if Britain should court a reconciliation by offering to indemnify us for all our Losses.” As I knew not his Grounds for such a speech I must confess it appeared to me a very extradinary one. I believe the Congress have lay aside the design of removing from Philada. But they talk of adjourning next saturday for a few weeks.
I had the pleasure this morning of seeing Aaron Burr who is going to the Camp with one Mr Ogden. I hope I shall hear from you soon, but I had rather see you. If the Congress should not remove it may be an inducement to you, to pay us a visit after their adjournment.
With this you will recieve Priestly, a few pamphlets, & a small map of Boston harbour.
I am Dr Sir &c
W B Jun

P.S. The suspicions against Dr Franklin have died away: whatever was his design at coming over here, I believe he has now chosen his side, and favors our cause.

